 
  
Exhibit 10.1


Fifth Amendment to
Dameris Senior Executive Agreement


RECITALS


On Assignment, Inc. (the “Company”) and Peter Dameris (“Executive”) have entered
into a Senior Executive Agreement dated November 4, 2009 (as amended on March
30, 2009,  December 31, 2010, March 8, 2011 and March 25, 2011) (the “Employment
Agreement”).  The Company and Executive desire to amend certain provisions of
the Employment Agreement pursuant to this Fifth Amendment to the Senior
Executive Agreement (the “Amendment”), dated March 23, 2012.  For good and
valuable consideration, receipt of which is hereby acknowledged by both the
Company and Executive, the Company and Executive hereby amend the Employment
Agreement as follows:


AMENDMENT


1.  
The last paragraph of Section 1(b)(iii)(C) of the Employment Agreement is
deleted and replaced in its entirety by the following:



“Notwithstanding the foregoing, payment or settlement of Additional Grants, if
applicable, may be accelerated as provided in Section 1(b)(iii)(E) and (F)
below.  Subject to the foregoing requirements, Additional Grants shall be made
under a Plan and shall be paid at the time of settlement, to the extent earned,
in either (i) fully vested, freely transferable shares of Company common stock
(subject to limitations on transfer imposed under applicable law) or (ii) if
insufficient shares remain under the applicable Plan at the time of settlement
to pay any earned portion of an Additional Grant in shares of Company common
stock, then such portion of the Additional Grant shall instead be paid in
cash.  During the first ninety days of the calendar year in which such
Additional Grant is made (and, in any event, upon or prior to making the
applicable grant), the Company and Executive shall determine by mutual agreement
the performance criteria applicable to the vesting of Additional Grants
(selected from performance criteria enumerated in a Plan) and the Compensation
Committee shall, in consultation with Executive, establish in writing
performance goals applicable to each Additional Grant based on such performance
criteria and determined by reference to the thirteen-month performance period
beginning on January 1 of the year of grant, provided, that (a) with respect to
the 2010 Additional Grant only, the relevant performance period shall instead
commence on January 1, 2010 and shall continue through December 31, 2012, (b)
with respect to the two Additional Grants made during calendar year 2011 (the
“2011 Additional Grants”) only, the relevant performance period shall instead
commence on January 1, 2011 and shall continue through December 31, 2011 and (c)
with respect to the three Additional Grants made during calendar year 2012 (the
“2012 Additional Grants”) only, the relevant performance period shall instead
commence on January 1, 2012 and shall continue through December 31, 2012.  Each
Additional Grant shall vest, subject to Sections 1(b)(iii)(E) and (F) below, on
February 1 of the year immediately following the year in which such Additional
Grant is made, subject to Executive’s continued employment through such February
1, in each case, as to (i) no portion of the award if the applicable performance
goals are attained at less than 90% of target, (ii) 80% of the award if the
applicable performance goals are attained at 90% of target, (iii) 100% of the
award if the applicable performance goals are attained at or above 110% of
target, and (iv) a linear pro ration between 80% – 100% of the award if the
applicable performance goals are attained between 90% – 110% of target (for
example, an Additional Grant shall vest as to 95% of the award upon attainment
of 105% of the applicable target), provided, that subject to each of Sections
1(b)(iii)(E) and (F) below, (x) the continued service requirement applicable to
the 2010 Additional Grant shall be satisfied by Executive’s continued employment
through February 1, 2011, but vesting of the award shall remain subject to the
attainment of the applicable performance criteria during the applicable
performance period (to the extent not previously attained), (y) the continued
service requirement applicable to the 2011 Additional Grants shall be satisfied
by Executive’s continued employment through January 1, 2012, but vesting of the
award shall remain subject to the attainment of the applicable performance
criteria during the applicable performance period (to the extent not previously
attained) and (z) the continued service requirement applicable to the 2012
Additional Grants shall be satisfied by Executive’s continued employment through
January 1, 2013, but vesting of the award shall remain subject to the attainment
of the applicable performance criteria during the applicable performance period
(to the extent not previously attained).”


 
1

--------------------------------------------------------------------------------

 
2.  
Section 1(b)(iii)(F)(1)(c) of the Employment Agreement is deleted and replaced
in its entirety by the following:



“(c)           Additional Grants.  Additional Grants that have vested but have
not been settled or paid as of the date of a Qualifying Termination shall be
settled or paid as soon as practicable after the February 1 immediately
following the Date of Termination, but in no event later than the March 15
immediately following such Date of Termination.  Additional Grants, other than
the 2010 Additional Grant, the 2011 Additional Grants and the 2012 Additional
Grants, that have not vested as of the Date of Termination shall remain
outstanding and eligible to vest upon the February 1 immediately following the
Date of Termination (without the requirement of continued employment beyond such
termination) and shall vest on a pro-rated basis upon and be paid as soon as
practicable after such February 1 (but in no event later than the March 15
immediately following such Date of Termination), in a manner determined by
multiplying amounts that would be earned under such Additional Grant based
solely on attainment of the applicable performance objectives by a fraction, the
numerator of which equals the number of days Executive was employed by the
Company from January 1 of the applicable year of grant through the Date of
Termination, and the denominator of which equals 396.  With respect to the 2010
Additional Grant, (i) if a Qualifying Termination occurs prior to February 1,
2011, the 2010 Award shall be treated in accordance with the immediately
preceding sentence (with attainment of the performance objectives measured
through February 1, 2011), and (ii) if a Qualifying Termination occurs on or
after February 1, 2011 (but prior to February 1, 2013), the 2010 Additional
Award shall be settled or paid based on actual performance through the Date of
Termination, subject to Section 1(g) below, as soon as practicable after the
February 1 immediately following the Date of Termination, but in no event later
than the March 15 immediately following the Date of Termination.  The 2011
Additional Grants and the 2012 Additional Grants that have not vested as of the
Date of Termination shall remain outstanding and eligible to vest upon the
January 1 immediately following the Date of Termination (without the requirement
of continued employment beyond such termination) and shall vest on a pro-rated
basis upon and be paid as soon as practicable after such January 1 (but in no
event later than the March 15 immediately following such Date of Termination),
in a manner determined by multiplying amounts that would be earned under the
2011 Additional Grants or the 2012 Additional Grants, as applicable, based
solely on attainment of the applicable performance objectives by a fraction, the
numerator of which equals the number of days Executive was employed by the
Company from January 1 of the applicable year of grant through the Date of
Termination, and the denominator of which equals 365.”
 
 
2

--------------------------------------------------------------------------------

 
3.  
Section 1(b)(iii)(F)(4) of the Employment Agreement is deleted and replaced in
its entirety by the following:



“(4)           Forfeiture of Awards.  All LTIP Awards that have not vested (a)
in the case of a termination of Executive’s employment for Cause or due to
Executive’s resignation other than for Good Reason, as of the Date of
Termination, shall terminate as of the Date of Termination, (b) with respect to
LTIP Awards, other than PEA Grants and ETA Grants made during calendar years
2011 and 2012, the 2011 Additional Grants and the 2012 Additional Grants, in the
case of a Qualifying Termination in which such LTIP Awards remain unvested as of
the February 1 following the Date of Termination (after taking into
consideration any vesting that may occur upon or following the Date of
Termination as provided above or under any other agreement between Executive and
Company), shall terminate as of such February 1, and, in all cases, shall be
canceled without payment of consideration therefor, and (c) with respect to PEA
Grants and ETA Grants made during calendar years 2011 and 2012, the 2011
Additional Grants and the 2012 Additional Grants, in the case of a Qualifying
Termination in which such LTIP Awards remain unvested as of the January 1
following the Date of Termination (after taking into consideration any vesting
that may occur upon or following the Date of Termination as provided above or
under any other agreement between Executive and Company), shall terminate as of
such January 1, and, in all cases, shall be canceled without payment of
consideration therefor.  Following settlement or payment of any vested LTIP
Awards, if applicable, such awards shall terminate and Executive shall have no
further rights or interests in respect of such awards.”
 
******************


The modifications to the Employment Agreement contained in this Amendment shall,
except as expressly provided otherwise herein, take effect from and after the
date of this Amendment.  Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.






[SIGNATURE PAGE FOLLOWS]







|
 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date first above written.



 
EXECUTIVE
 
 
/s/ Peter T. Dameris                                          
Peter Dameris
 
 
 
On assignment, Inc.
 
 
By:           /s/ Jeremy Jones                                      
Its:           Jeremy Jones, Chairman of the Board
 
 












|
 
4

--------------------------------------------------------------------------------

 
